                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

Burl Washington,                               )
                                               )
                             Plaintiff,        )
                                               )
vs.                                            )      Civil Action No. 5:16-3913-BHH
                                               )
Federal Bureau of Prisons; Hugh J.             )
Hurwitz; J. A. Keller; Bonita S. Mosley;       )
Nanette Barnes; Hector Joyner; Maureen         )      ORDER AND OPINION
Cruz; B. J. Meeks; Rex Blocker; Donardo        )
Fonte; Tammara Bryan; Richard Lepiane;         )
David Garcia; Eve Ulmer; Estate of Victor      )
Loranth; David Massa, and Anthony              )
Harvey,                                        )
                                               )
                      Defendants.              )
_________________________________              )

       Plaintiff Burl Washington (“Plaintiff”), proceeding pro se at the time, brought this civil

action pursuant to 42 U.S.C § 1983. (ECF. No. 1.) By way of Court Order, Plaintiff was

appointed counsel on April 11, 2017, and he has received legal representation since that

time. (See ECF No. 43.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule 73.02

for the District of South Carolina, this matter was referred to United States Magistrate

Judge Kaymani D. West for pretrial handling. The matter is now before this Court for review

of the Report and Recommendation (“Report”) issued by the Magistrate Judge on August

6, 2018. (ECF No. 148.) In her Report, the Magistrate Judge recommends that the Court

grant Plaintiff’s Motion for Preliminary Injunction (ECF No. 126), and direct the Federal

Bureau of Prisons (“BOP”) to retain Plaintiff at his current location, FCI-Butner, until the

conclusion of this case. (See ECF No. 148 at 19.) The Magistrate Judge further

recommends that the Court leave it to BOP’s medical judgment as to how to manage

Plaintiff’s medical care in general, but direct BOP to follow the directions of Plaintiff’s

outside physicians as to medication administration and timing, and as to follow-up care as
closely as reasonably feasible. (Id.) The Report sets forth in detail the relevant facts and

standards of law, and the Court incorporates them here, summarizing below only in

relevant part.1

                                         BACKGROUND

       Plaintiff is a legally blind federal inmate, previously housed at FCI-Williamsburg, FCI-

Estill, and FCI-Edgefield, all within the geographical coverage of this Court. Plaintiff suffers

from primary open-angle glaucoma (“POAG”) and related intraocular pressure (“IOP”). He

is currently housed at FCI-Butner, in Butner, North Carolina. From December 2016 through

May 2018, Plaintiff was transferred to various Federal Bureau of Prisons (“BOP”) facilities

nine times. Plaintiff asserts that he has been subjected to cruel and unusual punishment

due to BOP’s “inconsistent medical care” and failure to provide him with the medical and

personal assistance that he needs because of his blindness. Specifically, Plaintiff contends

that the frequent transfers to which he has been subjected deprive him of the ability to

establish a therapeutic relationship with an ophthalmologist and other needed specialists,

and subject him to irreparable harm.

       In her Report, dated August 6, 2018, the Magistrate Judge recommends that the

Court grant Plaintiff’s Motion for Preliminary Injunction. (See ECF No. 148.) Defendants

filed objections to the Report on August 20, 2018. (ECF No. 155.) Plaintiff filed objections

to the Report on the same day. (ECF No. 156.) On September 4, 2018, Plaintiff filed a reply

in opposition to Defendants’ objections. (ECF No. 164.) This matter is ripe for adjudication

and the Court now issues the following ruling.


       1
         As always, the Court says only what is necessary to address the parties objections against the
already meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge;
comprehensive recitation of law and fact exists there.

                                                  2
                                    LEGAL STANDARDS

Standard of Review

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit

the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must “only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

Preliminary Injunction

       “[P]reliminary injunctions are extraordinary remedies involving the exercise of very

far-reaching power to be granted only sparingly and in limited circumstances.”

MicroStrategy Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001) (citation and

quotation marks omitted). “A plaintiff seeking a preliminary injunction must establish that

he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)

(citation omitted). The primary purpose of injunctive relief is to preserve the status quo

pending a resolution on the merits. Injunctive relief which changes the status quo pending


                                               3
trial is limited to cases where “the exigencies of the situation demand such relief.” Wetzel

v. Edwards, 635 F.2d 283, 286 (4th Cir. 1980). “A preliminary injunction is an extraordinary

remedy never awarded as of right.” Winter, 555 U.S. at 24 (citing Munaf v. Geren, 553 U.S.

674, 689-90 (2008)). “In each case, ‘courts must balance the competing claims of injury

and consider the effect on each party of granting or withholding the requested relief.’” Id.

(quoting Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 542 (1987)). The court

must pay particular regard for the public consequences of employing the extraordinary

remedy of injunction. Id.; see also The Real Truth About Obama, Inc. v. F.E.C., 607 F.3d

355 (4th Cir. 2010) (reinstating court’s previous discussion of Winter’s preliminary injunction

standards following remand from the United States Supreme Court).

                                       DISCUSSION

       The Magistrate Judge first concluded that the Court has jurisdiction over BOP for

injunctive relief, finding overbroad Defendants’ assertion that BOP’s discretion concerning

where Plaintiff will be housed precludes jurisdiction in this Court. (ECF No. 148 at 5-7.)

Magistrate Judge West stated, “This court has jurisdiction to consider whether the exercise

of such discretion comports with constitutional standards.” (Id. at 6.)

       Defendants object to this conclusion, arguing that BOP’s discretion to designate a

federal prisoner’s place of imprisonment is exempt from challenge under the Administrative

Procedures Act (“APA”), 5 U.S.C. § 702. (See ECF No. 155 at 2-4.) Specifically,

Defendants argue that waiver of sovereign immunity under section 702 of the APA does

not apply where “agency action is committed to agency discretion,” see 5 U.S.C. §

701(a)(2), and the designation of a federal prisoner’s place of imprisonment is committed

to the discretion of BOP pursuant to 18 U.S.C. § 3621(b). (ECF No. 155 at 3.) Defendants


                                              4
further assert that the Court lacks authority to review BOP’s discretionary decisions in

providing medical care and implementing the recommendations of Plaintiff’s outside

specialist physicians in a correctional setting. (Id. at 4.)

       The Court disagrees and finds that Magistrate Judge West was correct to conclude

that the Court has jurisdiction over BOP to issue injunctive relief under the circumstances

of this case. While it is true that BOP maintains discretion in deciding where to house

federal inmates and what medical care they should receive (a point which Plaintiff freely

concedes (see ECF No. 164 at 3)), that discretion is not unbridled, in the sense that

specific exercise of that discretion is still subject to review for compliance with federal law,

here, the Eighth Amendment to the U.S. Constitution. In other words, even within

categories of decision-making normally committed to agency discretion, there is a line

where the scope of discretion stops and violations of constitutional rights begin.

Accordingly, the Court joins other courts in concluding that it has the authority to remedy

unconstitutional conduct, even when that authority infringes upon BOP’s general discretion

over inmate housing and medical treatment. See, e.g., Royer v. Fed. Bureau of Prisons,

933 F. Supp. 2d 170, 180-82 (D.D.C. 2013) (holding that “Congress has not explicitly

precluded review of constitutional claims” arising from BOP’s housing determinations, and

stating that review of such claims does not entail “reviewing the merits of BOP’s decision

as to where [the inmate] is housed, but [rather] the constitutionality of the conditions of

confinement it places on him regardless of where he is housed” (emphasis in original)); see

also Webster v. Doe, 486 U.S. 592, 601 (1988) (holding that § 102(c) of the National

Security Act precluded judicial review of the CIA Director’s employment termination

decisions, but did not preclude review of constitutional challenges based on those same


                                               5
termination decisions).

       Second, the Magistrate Judge concluded that Plaintiff’s claims are not moot

because, “while it appears that Plaintiff is no longer being subjected to the same conditions

of confinement that he was experiencing when he filed the Complaint, it also appears that

the negative aspects of his medical condition are on-going.” (ECF No. 148 at 7.)

Specifically, Magistrate Judge West found that the unique circumstances presented by

Plaintiff’s ocular condition, in combination with BOP’s repetitive relocation of Plaintiff after

short periods of time at numerous confinement facilities, constitute an exceptional situation

where the actions challenged in Plaintiff’s injunctive relief claim are too short in duration to

be fully litigated prior to cessation, and invoke a reasonable expectation that Plaintiff will

be subject to the same actions again. (Id. at 7-9.) See Incumaa v. Ozmint, 507 F.3d 281,

289 (4th Cir. 2007) (holding that an injunctive-relief claim is not moot if the plaintiff can

show “(1) the challenged action is in its duration too short to be fully litigated prior to

cessation or expiration, and (2) there is a reasonable expectation that the same

complaining party will be subject to the same action again” (citation and quotation marks

ommitted)). In other words, the constitutional violations of which Plaintiff complains are

“capable of repetition, yet evading review.” See id.

       Defendants object to this conclusion, arguing that several of the Magistrate Judge’s

statements are too speculative, namely: “Plaintiff’s evidence shows that such an

‘exceptional situation’ is present because there is a ‘reasonable expectation that the same

complaining party will be subject to the same action again.’” (ECF No. 148 at 8 (quoting

Incumaa, 507 F.3d at 289)); “Moreover, it is reasonable to assume that continuing transfers

from prison to prison could prevent him from obtaining review of the conditions of which he


                                               6
complains.” (ECF No. 148 at 9). Defendants assert that several of the locations among

Plaintiff’s various transfers prior to this arrival at FCI-Butner were simply temporary

holdover facilities “where inmates are housed while in transit to their permanent housing

locations.” (ECF No. 155 at 5.) Defendants argue that these holdover facilities should not

be considered “transfer locations” because Plaintiff was never assigned to these institutions

permanently. (Id.) Defendants go on to explain various aspects of the facilities at the

Federal Correctional Complex in Butner, North Carolina (“FCC Butner”), and indicate that

Defendants entered a “Medical Hold-Do Not Transfer” order on Plaintiff’s inmate profile in

order to allow Plaintiff to receive the regular chronic care necessary to address his ocular

conditions. (Id. at 5-6.)

        The Court overrules Defendants’ objections in this regard, and finds that the

Magistrate Judge was correct to conclude that the conditions of which Plaintiff complains

are capable of repetition and are of a nature as to evade review if repeated. Notably,

Defendants placed the “Medical Hold-Do Not Transfer” order on Plaintiff’s inmate profile

after Magistrate Judge West issued her Report, but before they filed their objections. (See

ECF No. 155-1 (showing medical hold applied to Plaintiff’s profile as of August 14, 2018);

ECF No. 155 (reflecting a filing date of August 20, 2018).) There is no basis to conclude

that this “medical hold” status will remain for any specific period of time, and no evidence

to show that Defendants could not simply reclassify Plaintiff’s care level and transfer him

away from BOP’s medical complex on a whim.2 Moreover, it is immaterial that the



        2
           “Mere voluntary cessation of allegedly illegal conduct does not moot a case; if it did, the courts
would be compelled to leave the defendant free to return to his old ways. A case might become moot if
subsequent events made it absolutely clear that the allegedly wrongful behavior could not reasonably be
expected to recur.” United States v. Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968) (internal
citations, quotation marks, and modifications omitted).

                                                     7
numerous institutions where Plaintiff was housed prior to FCI-Butner were “temporary

holdover facilities,” to which Plaintiff was never assigned permanently. The inescapable fact

is that Plaintiff was transferred over and over again, during a sustained period of time in

which he was seeking treatment for an objectively painful and degenerative eye disease.3

Common sense dictates that continued repetitive housing transfers would severely impede,

if not functionally prevent, an individual suffering from Plaintiff’s medical condition from

obtaining the type of consistent medical care needed over time.

        Third, the Magistrate Judge determined to be without merit Defendants’ argument

that Plaintiff cannot satisfy the success on the merits prong because he has not exhausted

his BOP administrative remedies at FCI-Edgefield, FCI-Loretto, and FCI-Butner. (ECF No.

148 at 10.) The Magistrate Judge noted that Plaintiff’s allegations regarding deficient

medical care and disability assistance center on problems encountered while he was

housed at BOP institutions in South Carolina: FCI-Williamsburg, FCI-Estill, and FCI-

Edgefield. (See id.) The Magistrate Judge further stated that, with the exception of one

issue relating to Plaintiff’s attendance at an ophthalmologist appointment while housed at

FCI-Edgefield, Defendants did not deny–in their response to the motion–that Plaintiff

exhausted his BOP remedies with respect to his medical care and disability assistance

claims. (Id.) Accordingly, the Magistrate Judge concluded that any failure of exhaustion

regarding conditions at non-South-Carolina institutions is irrelevant and that Plaintiff has

sufficiently exhausted his BOP remedies with regard to the issues in his preliminary


        3
          It is undisputed that Plaintiff has suffered from POAG since 2005, that POAG, when not well
managed, causes severe pain in the eyes due to IOP, and that elevated IOP causes damage to the ocular
nerve, which leads to vision loss. Plaintiff’s glaucoma has worsened during his time in BOP (since 2009), and
he is now legally blind in both eyes. On July 30, 2018, Plaintiff was seen by ophthalmologist Dr. Franklin Li,
who recommended him for evaluation for possible surgery. (See ECF No. 155-2 at 160.) It was further noted
that Plaintiff’s IOP was “still high on maximal medication regimen.” (Id.)

                                                      8
injunction motion. (Id. at 10-11 (citing Anderson v. XYZ Corr. Health Servs., Inc., 407 F.3d

674, 683 (4th Cir. 2005) (stating inmate’s failure to exhaust administrative remedies is an

affirmative defense to be both pled and proven by the defendant).) In the event that the

undersigned did not agree that Plaintiff’s exhaustion efforts satisfy the administrative

exhaustion requirement, the Magistrate Judge recommended that the Court exercise its

“traditional equitable power to issue injunctions to prevent irreparable injury pending

exhaustion of administrative remedies.” (Id. at 11 (quoting Simmons v. Stokes, No. 2:09-

CV-2406-DCN, 2010 WL 2165358, at *4 (D.S.C. May 26, 2010) (internal quotation marks

and citation omitted).)

       Defendants object to the Magistrate Judge’s statement that “Plaintiff has sufficiently

exhausted his BOP remedies” and her recommendation that “the Court proceed to consider

the merits of the motion.” (ECF No. 155 at 7.) Defendants assert that Plaintiff has not

shown that an injunction is necessary to “prevent irreparable injury,” insinuating that the

Court’s traditional equitable powers (as cited in Simmons) would not be properly invoked

here. Morever, Defendants state that they presented limited information on the issue of

exhaustion of administrative remedies in their response to the preliminary injunction motion

(see ECF No. 134 at 17-21) only because “Plaintiff was requesting an injunction based on

alleged continuing conduct at his new institution [FCI-Butner].” (ECF No. 155 at 7-8.)

Defendants urge the Court to consider the extensive arguments regarding exhaustion of

administrative remedies made in their motion to dismiss, currently pending before the Court

and awaiting a report and recommendation, wherein Defendants stipulate that Plaintiff

exhausted remedies regarding some, but not all, of his allegations. (See ECF No. 144 at

14-33.)


                                             9
       The Court overrules this objection and finds that it improperly seeks to incorporate

large portions of a filing–the motion to dismiss–that was not before the Magistrate Judge

when she issued her Report on the preliminary injunction motion. To be clear, the Court is

not at present ruling that Plaintiff has exhausted administrative remedies with respect to

all of his claims. Indeed, Plaintiff concedes that he did not exhaust all available remedies

at every facility in which he was housed. (See ECF No. 156 at 7.) He argues that it would

be absurd to require him to exhaust administrative remedies over and over again, on the

same general set of medical care and disability concerns, at each institution. (See ECF No.

138 at 4-5.) The exhaustion issue will be taken up more fully when the Magistrate Judge

proceeds to consideration of the motion to dismiss. However, the Court finds that

Defendants failed, in their briefing on the preliminary injunction issues, to meet their burden

to show that Plaintiff did not adequately exhaust remedies related to, at the least: (1) his

request to be housed at a BOP facility with an appropriate level of care, and (2) his request

to receive medical treatment consistent with his outside, independent medical providers’

recommendations. See Custis v. Davis, 851 F.3d 358, 361 (4th Cir. 2017) (“[F]ailure-to-

exhaust is an affirmative defense that the defendant must raise.” (citing Jones v. Bock, 549

U.S. 199, 216 (2007)); Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008) (“[I]nmates

need not plead exhaustion, nor do they bear the burden of proving it.”).

       Moreover, even if Plaintiff’s exhaustion efforts to date have not, as a technical

matter, satisfied the administrative exhaustion requirements with respect to this subset of

his claims for injunctive relief, the Court finds the current circumstance appropriate for the

invocation of its equitable power to issue an injunction in order to prevent irreparable injury

(see analysis infra) pending satisfaction of the exhaustion requirements. See Simmons,


                                              10
2010 WL 2165358, at *4 (“‘The [Prison Litigation Reform Act] contains nothing expressly

foreclosing courts from exercising their traditional equitable power to issue injunctions to

prevent irreparable injury pending exhaustion of administrative remedies.’”(quoting Jackson

v. Dist. of Columbia, 254 F.3d 262, 268 (D.C. Cir. 2001) (internal modifications omitted)).

In Plaintiff’s reply in support of his preliminary injunction motion and his reply to Defendants’

objections, he indicated that he was in the process of exhausting his remedies at FCI-

Butner (see ECF Nos. 138 at 5 n.2; 164 at 7-8), which process might be completed at this

point given the passage of time. It should be noted that, to the extent Plaintiff failed to

repeatedly exhaust administrative remedies at each successive institution regarding the

same general healthcare concerns, that failure was likely exacerbated by the transfers

themselves. Accordingly, the Court will proceed to consideration of the merits of Plaintiff’s

motion.

       The Magistrate Judge concluded that Plaintiff’s allegations and supporting

documentation satisfied the requirements for issuance of the extraordinary remedy of

preliminary injunction. Regarding the likelihood of success on the merits factor, the

Magistrate Judge found that Plaintiff has long required specialized care for his POAG and

IOP conditions, that the proof offered by Plaintiff shows a failure of BOP medical providers

to adequately follow the instructions of Plaintiff’s treating eye specialist, and that said proof

further demonstrates resulting and causally-related deterioration of Plaintiff’s ocular

condition–to include pain and vision loss. (See ECF No. 148 at 11-16.)

       Defendants object by arguing that the Magistrate Judge was ill-advised to rely on

the affidavit of Dr. Nutaitis, Plaintiff’s outside treating ophthalmologist at the Medical

University of South Carolina, because Dr. Nutaitis has no experience practicing medicine


                                               11
inside a correctional institution and is unfamiliar with BOP clinical guidelines for treatment

in that setting. (ECF No. 155 at 9-10.) Defendants further object “to the Magistrage Judge’s

broad conclusion that the Defendants’ actions were the primary factor in the deterioration

of Plaintiff’s degenerative disease of glaucoma, as the Plaintiff’s own documented failure

to attend pill line and failure to seek medication administration on numerous occasions also

contributed to the elevated IOP numbers and progression of his disease.” (Id. at 10.)

       Somewhat ironically, Defendants protest that they did not include “thousands of

pages of medical care detailing every aspect of Washington’s care at each of the

institutions where he has been housed,” because they were “focused on his current care

at FCC Butner to demonstrate he is currently receiving the care requested in his

motion.” (ECF No. 155 at 9 (emphasis added).) If it is true that Plaintiff is indeed receiving

the very care requested in his motion, then it is unclear why Defendants object so

vociferously to the imposition of the preliminary injunction recommended by the Magistrate

Judge, which would simply ensure that Plaintiff continues to receive the medical care he

is–according to Defendant’s protestations–already receiving.

       Nevertheless, the Court finds that Plaintiff has carried his burden to demonstrate the

necessity of a preliminary injunction on the likelihood of success on the merits prong,

because he has offered proof from a treating specialist tending to show that the specialist’s

medical instructions were not followed and that causally related pain and injury to Plaintiff’s

eyesight resulted. (See Nutaitis Aff., ECF No. 126-2 (setting forth treatment instructions that

were not followed, follow-up appointments that did not occur, and recommended eye

surgeries that were significantly delayed, though each was deemed medically necessary

by the treating ophthalmologist and failure to treat IOP in a timely manner leads to


                                              12
increased pain and vision loss).)

       It may very well be true that Plaintiff’s own failure to follow through on treatment

and/or to take eye drops and medications as directed has contributed to the deterioration

of his condition and the progression of his disease, perhaps even more than other causal

factors. Defendants have set forth evidence that Plaintiff has been argumentative with BOP

medical staff about how his medications should be administered, sometimes even refusing

medications if not given in the order he desired or by the staff member he requested. (See

ECF No. 134-3 at 3-4, 8, 10, 12, 31, 33, 45, 54-56, 88, 107, 110, 112, 118 (documenting

Plaintiff’s argumentativeness and refusal to take certain medicines on divers occasions).)

The Court is not naively unaware of how a prisoner’s own intransigence and unwillingness

to follow institutional guidelines regarding medical treatment can contribute to the

worsening of his condition, and it is certainly possible that Plaintiff’s actions have had such

a deleterious effect. In the event that Plaintiff’s own conduct has caused his injury, his

ultimate recovery will, of course, be correspondingly limited or even foreclosed. However,

the filing currently under consideration is a motion for preliminary injunction, not a motion

for summary judgment, and the undersigned is of the view that Plaintiff has made a

sufficient showing to demonstrate a likelihood of success on the merits with respect to the

limited scope of the injunction recommended by the Magistrate Judge.

       With respect to the irreparable harm factor, the Magistrate Judge concluded that

Plaintiff’s allegations and supporting proof established that frequent transfers among

prisons has prevented him from forming a long-term therapeutic relationship with vision

specialists as recommended by his treating physicians. (ECF No. 148 at 16-17.) The

Magistrate Judge further found that Plaintiff offered sufficient proof to show that the inability


                                               13
to establish such a relationship resulted in inconsistent medication protocols and follow-up

care, ultimately contributing to the deterioration of Plaintiff’s eyesight. (Id.) The Magistrate

Judge stated:

        While it is true that Plaintiff is now housed at an appropriate prison for his
        needed level of care, the ongoing transfers from inappropriate prison4 to
        inappropriate prison to date do not instill confidence that he will remain at
        FCI-Butner in absence of the requested injunctive relief. Accordingly, despite
        Defendants’ unsupported assertions, there is no showing that the harm that
        could befall Plaintiff should another transfer occur is merely possible or
        remote.

(Id. at 17.)

        Defendants object to the Magistrate Judge’s conclusion that a history of inconsistent

treatment, evidence showing that Plaintiff’s condition will worsen if treatment does not

remain consistent, and an established tendency of the BOP to frequently move Plaintiff,

together satisfy the irreparable harm requirement. (See ECF No. 155 at 12.) Defendants

again point to the “medical hold” entered on Plaintiff’s inmate profile, arguing that it will

ensure Plaintiff “remain[s] at the FCC Butner Medical Complex to obtain access to

treatment at Care Level 3 and 4 facilities.” (Id.) Defendants further object to the Magistrate

Judge’s conclusion that a history of previous transfers demonstrates that the harm that

could befall Plaintiff is not merely possible or remote. They argue that Plaintiff is currently

housed at an institution with a care level that exceeds the severity of his medical needs,

and that Plaintiff is “receiving nearly daily medical encounters at FCC Butner, is currently

being treated by a specialist, receiving medication administration multiple times daily from

BOP staff, and has inmate companions assigned to assist with his [activities of daily living


        4
          In her Report, the Magistrate Judge uses the term “inappropriate prison” to refer to institutions
with an inadequate level of care to meet Plaintiff’s complex medical needs. (See ECF No. 148 at 14 (using
the term “inadequate-care-level institution”).)

                                                    14
or “ADLs”].” (Id. at 12-13.)

       The Court is sensitive to the fact that Defendants appear to have corrected many,

perhaps most or even all, of the inadequacies in Plaintiff’s medical care. Moreover, even

though the “medical hold” on Plaintiff’s inmate profile was placed after the Magistrate Judge

entered her Report recommending that this Court require the BOP to keep Plaintiff at FCI-

Butner until the conclusion of the case, the Court assumes good faith on Defendants’ part

– namely, that the “medical hold” was placed with Plaintiff’s medical interests in mind and

not simply as a matter of shrewd litigation strategy. Nonetheless, the Court agrees with the

Magistrate Judge’s conclusion that Plaintiff’s allegations of imminent and immediate

irreparable harm are not merely remote or speculative. First, even the medical records

attached to Defendants’ objections state that on July 30, 2018, after Plaintiff’s transfer to

FCI Butner, and while on a regimen of “maximal meds,” Plaintiff’s IOP was “possibly still

too high.” (ECF No. 155-2 at 226-28.) Second, as previously noted, the Court has no

assurance that the “medical hold” could not be removed just as simply as it was placed,

subjecting Plaintiff to the same vulnerability of being transferred that he experienced in the

past on a repeated basis. As such, the Court finds that the necessity of keeping Plaintiff at

the same BOP facility in order to assure a long-term therapeutic relationship and consistent

treatment protocols is sufficiently connected with the likelihood of irreparable harm under

the circumstances, as to justify the imposition of a preliminary injunction. Accordingly, the

Court overrules Defendants’ objections on the irreparable harm prong of the analysis.

       Regarding the balance of equities factor, the Magistrate Judge concluded that the

equities of the case weigh in favor of granting Plaintiff’s motion. (ECF No. 148 at 18.) The

Magistrate Judge stated:


                                             15
        Plaintiff’s interest in remaining in one institution with the appropriate care
        level for a significant period of time to establish appropriate therapeutic
        relationships and access medically necessary services is significant. On the
        other hand, there is no evidence that a directive to the BOP that it retain
        Plaintiff at his current location would unduly burden the BOP or excessively
        intrude on its discretionary authority over prison management.

(Id.)

        Defendants object to this conclusion by arguing that the possible injury to prison

administrators “is potentially grave” if a preliminary injunction is granted requiring the BOP

to transfer or retain an inmate as a district court directs. (ECF No. 155 at 13.) Defendants

cite Wetzel v. Edwards, 635 F.2d 283, 288 (4th Cir. 1980), for the proposition that it is an

abuse of discretion for a court to intrude upon the informed discretion of BOP

administrators to make inmate housing decisions. (Id. at 13-14.)

        Wetzel is distinguishable. In that case, the plaintiff, a North Carolina prisoner,

brought a civil rights action alleging violation of his Eighth and Fourteenth Amendment

rights by prison officials’ failure to transfer him to a facility commensurate with his medium

custody classification. 635 F.2d at 284. The district judge entered a preliminary injunction

requiring prison administrators to transfer the plaintiff to a medium custody facility and

permit him to participate in any rehabilitative programs that might be available to him at

such facility. Id. The Fourth Circuit reversed, finding that “under the facts of [the] case” it

was an abuse of discretion for the district court to impose such an injunction because, inter

alia:

        It is impossible for the judiciary to predict the ramifications of placing a
        potentially disruptive force into a medium custody unit. The emotional climate
        of a penal institution may be dangerously heightened by the transfer of this
        individual. Additionally, the prison authorities’ affidavits suggest that Wetzel
        could be a serious escape risk if transferred to a medium custody unit.

Id. at 286, 288. In particular, the Fourth Circuit concluded that the district court “failed to

                                              16
adequately assess the likelihood of harm to North Carolina prison administrators if the

preliminary injunction did issue and the public interest involved.” Id. at 291.

       Unlike the situation in Wetzel, the injunction at issue here would simply require the

BOP to retain Plaintiff at the facility in Butner, North Carolina, specifically for the purpose

of ensuring the continuity of adequate medical treatment. See Di Biase v. SPX Corp., 872

F.3d 224, 230 (4th Cir. 2017) (“A preliminary injunction is an extraordinary remedy intended

to protect the status quo and prevent irreparable harm during the pendency of a lawsuit.”

(citing Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013) (emphasis added)). Defendants

have heavily emphasized that they placed a “medical hold” on Plaintiff’s inmate profile in

any event, and any amorphous injury to prison administrators’ generalized discretion is

speculative under the circumstances. Accordingly, the Court finds that the Magistrate

Judge properly balanced the equities, and that requiring the BOP to retain Plaintiff at the

facility in Butner will not inappropriately infringe on prison officials’ discretion or create any

undue cost, hardship, or risk for Defendants.

       Here, a word must be said about the specifics of the injunctive relief under

consideration. In her Report, the Magistrate Judge recommends an order directing the BOP

to retain Plaintiff at “FCI-Butner” for the remainder of this case. However, in their objections,

Defendants explain:

       The FCC Butner Medical Complex houses one of the BOP’s six Federal
       Medical Centers (FMCs), which are Care Level 4 institutions, as well as five
       (5) Care Level 3 institutions, including the FCI Butner-Low, where
       Washington is housed. FCC Butner has adapted a “step-up, step-down”
       philosophy. All of the inmates at the FCC Butner medical complex are able
       to receive medical services at the FMC. As patients recover or stabilize, they
       are transferred to an appropriate security level institution within the complex.
       Many inmates housed at the FCC Butner medical complex are treated in an
       outpatient fashion where they are transported to the FMC for medical
       services and specialist appointments while being housed at the other 5

                                               17
       institutions. In addition to onsite specialists, such as an ophthalmologist and
       optometrist, the FMC provides surgical and cancer treatments, occupational
       therapy, physical therapy, and a mental health psychiatric unit. Inmates
       assigned to the FMC for housing are primarily receiving hospital care, as the
       FMC is not designed as a long-term housing assignment.

(ECF No. 155 at 5-6.) Defendants further state that the “medical hold” placed on Plaintiff’s

inmate profile allows him to remain housed at the FCC Butner Medical Complex and obtain

treatment at both Care Level 3 and 4 facilities. (Id. at 6.) In the interim between the

completion of briefing on the parties’ objections and the entry of this Order, Defendants

also filed a Supplemental Response to Report and Recommendation for Issuance of

Preliminary Injunction (ECF No. 167). Therein, Defendants explain various incidents of

inmate discipline applied to Plaintiff since his transfer to FCC Butner, and express concern

that the preliminary injunction recommended by the Magistrate Judge would require BOP

administrators to house Plaintiff only at FCI Butner-Low, even if that housing determination

was at odds with his custody and security level, as reflected by the severity of his

substantiated code violations. (See id. at 2-5.) The Court now clarifies that the relief being

considered is whether or not to require the BOP to retain Plaintiff at the FCC Butner

Medical Complex generally, not FCI Butner-Low specifically. Transfer among and between

appropriate security level institutions within the complex would be considered compliant

with the injunctive relief recommended. To the extent the Magistrate Judge intended to limit

her analysis and recommendation to FCI Butner-Low, the Report is hereby modified to

reflect consideration of retention at the FCC Butner complex. Accordingly, the Court

hereinafter uses the term “FCC Butner” to refer to the place of Plaintiff’s confinement.

       With respect to the public interest factor, the Magistrate Judge correctly stated that

prisoners have a constitutional right to adequate medical care while incarcerated, and that


                                             18
prison officials’ deliberate indifference to an inmate’s serious medical needs constitutes

cruel and unusual punishment under the Eighth Amendment. (ECF No. 148 at 19 (citing

Estelle v. Gamble, 429 U.S. 97, 104 (1976).) The Magistrate Judge further stated, “While

it is true that the public also has an interest in the efficient management of prison systems,

that interest must give way where the provision of constitutionally required care is in

jeopardy.” (Id.) Finally, she concluded that “the injunctive relief requested will not unduly

increase prison expenses or restrict the prison’s overall management discretion,” and found

that the public interest favors granting the Plaintiff’s motion. (Id.)

       Defendants object to this conclusion, arguing that the evidence they submitted

demonstrates that Plaintiff is already receiving appropriate medical care at FCC Butner,

including appointments with an ophthalmologist, inmate companions (to assist with ADLs),

and assistance with his medication administration. (See ECF No. 155 at 16-17.) They

further argue that “the long history of public policy supports the Defendants’ position that

the Court should not directly involve itself in the orderly running of prison administration by

issuing court orders on inmate housing matters.” (Id. at 17.) Defendants aver that if this

Court indulges Plaintiff’s request to be housed in a particular institution, it will open the

floodgates of litigation and provide “legal ammunition” for the approximately 184,000

inmates housed by the BOP to make similar requests. This slippery slope, Defendants

assert, will increase the judicial workload and multiply the cost, in taxpayer dollars, of

responding to additional complaints, all of which causes the public interest to weigh against

Plaintiff and in favor of Defendants. (See id.)

       The Court disagrees, and finds that the public interest factor weighs in Plaintiff’s

favor under the specific circumstances of this case. To be clear, it is both good and right


                                               19
that Plaintiff is now receiving appropriate medical care. The public has a strong interest in

maintaining correctional policies that ensure federal inmates receive constitutionally

required treatment for serious, long-term illness and disease. Where, as here, the

preliminary injunctive relief requested imposes no additional cost and does not meaningfully

impact BOP administrators’ general inmate housing discretion, the usual public interest in

favor of prison officials’ free exercise of their discretion is curtailed. By granting Plaintiff’s

motion for a preliminary injunction, the Court is neither indulging Plaintiff’s preference, nor

providing a decision of any precedential value upon which other inmates could capitalize

in the future. Rather, the unique circumstances and severity of Plaintiff’s POAG and IOP,

in conjunction with a history of repeated institutional transfers, justify the imposition of a

preliminary injunction in this case. This Order does nothing to displace the extensive body

of case law upholding the BOP’s discretionary authority against prisoners’ legal challenges

of every variety, including housing determinations.

       Finally, in light of the foregoing analysis, the Court finds that further discussion of

Plaintiff’s objections (ECF No. 156) would be extraneous. Plaintiff does not object to the

Magistrate Judge’s recommendations and, indeed, fully endorses those recommendations.

(See id. at 1, 6.) Accordingly, Plaintiff’s objections are overruled as moot.

                                        CONCLUSION

       After de novo review, the Court agrees with the Magistrate Judge’s conclusions and

recommendations in the Report. Accordingly, the Report is adopted and incorporated

herein, by specific reference, to the degree not inconsistent. Both Defendants’ and

Plaintiff’s objections are overruled. Plaintiff’s Motion for Preliminary Injunction (ECF No.

126) is, therefore, GRANTED as more particularly described below. The matter is returned


                                               20
to Magistrate Judge West for further pretrial proceedings.

       The Federal Bureau of Prisons is directed to retain Plaintiff at the FCC Butner

Medical Complex until the conclusion of this case. Transfer to an appropriate security level

institution within the FCC Butner Medical Complex will be considered compliant with this

Order. The Court leaves to BOP’s medical judgment the general management of Plaintiff’s

medical care, but directs BOP to follow the instructions of Plaintiff’s outside physicians as

to medication administration and timing, and as to follow-up care as closely as reasonably

feasible. Modification of those treatment directives, if based upon the reasonable medical

judgment of qualified BOP ophthalmologists and vision specialists, will be considered

compliant with this Order.

       IT IS SO ORDERED.

                                            /s/Bruce Howe Hendricks
                                            United States District Judge

November 20, 2018
Greenville, South Carolina


                                    *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                              21
